PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/435,861
Filing Date: 10 Jun 2019
Appellant(s): Khan et al.



__________________
Ted A. Crawford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The examiner notes that the After Final Amendment received May 20, 2021 newly introduced claim 1 (i.e., new combinations of recitations, not earlier presented); therefore, the following rejections are modified in responsive to appellant’s amendment.  The examiner maintains substantially the identical rejections of the Final Office Action mailed 3/23/2021 (i.e., No New Ground of Rejection & No Withdrawn Rejection).

 The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1;
In lines 3-4 & 7-9, the intended meaning of “communicatively couple” in combinations with “same set of paths” with “different types of media access circuitry that are of different sizes” are unclear, unstated and unsupported, by the recited claimed invention, as to how or whether the “same set of communication paths” are actually connected/utilized to support actual/physical communications by different types of circuitry of different physical sizes.  In other words, the recited claimed invention talks about different types & different physical sizes being coupled to “the same communication paths” without clearly disclosing/supporting how/whether the same paths are physically connected & communicatively utilized (i.e., the claimed recitations fails to support the physical connections/fabrications, by providing some sort of physical interface, to support different sized media access circuitry).  For example, what does the applicant meant by the “different physical sizes” in terms of the actual physical connections of the same paths between a smaller and a larger circuitry?  What supports the different sized connections? Does the physical different sizes matter when connecting to a bus?
For the above reasons, the clear metes and bounds, and the meanings of “communicatively couple” cannot be properly determined by the examiner because the “communicatively couple” can refers to: 1) a first aspect of a physical fabrication/connection or 2) a second aspect of an operational communication for performing “compute function” or 3) both aspects; however, the claimed invention fails to support the different physical sizes connections 

In Claims 5-11;
The unclarities of the claim 1 are similarly applied; in addition, the clear support for the further limiting limitations of the claims 5-11 are unclear and unsated by the recited claimed invention of the base claim1, due to the lack of support from the parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1 & 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Franchetti et al. (US 2015/0199266).
The examiner relies on the entire teachings of the Franchetti reference for this rejection; applicant should carefully consider the entire teachings of Franchetti reference for better understanding of this rejection and the examiner’s position (i.e., the broadest interpretation applied to the claimed invention).

In figures 1-2 with the accompanying description, as best understood by the examiner due to the numerous unclarities of the recited claimed invention discussed in the above 112 second rejection, the Franchetti reference teaches the functional equivalence or substantially identical limitations of the recited claimed invention as follows:
Claims 1 & 5-11
Franchetti Reference Teachings (Figs 1-2 & Accompanying Descriptions with Emphasis Added)

1. (Currently Amended) A memory comprising: 
[Teachings of figure 1 & par. 13, line 2-“memory chip”]

a memory controller; and
[Teachings of: par. 3, line 10, “memory controller is typically included in the memory and communicatively coupled to the bus”; 
par. 42, line 1, “the memory controller 38”; & figure 1, par 32, line 16-“computational results…return to the requestor, such as the CPU 12”]

a memory media 
[Teachings of figure 1, par. 29, line 6,-“Any number of the memory layers 22 may be provided in the 3DIC memory chip 10”] 

to communicatively couple with 
[Teachings of: par. 3, line 10-“memory controller is typically included in the memory and communicatively coupled to the bus” & figure 1, par 26, line 6, “communicatively associated through a system bus 18”, and/or par. 31, line 17, “the memory layers can be passed over the VIAs 26”] 

two or more different types of media access circuitry 
[Teachings of figure 1, par. 34, line 9, “different computation LiM layers 24 is configured to perform different algorithms.  Thus when a particular algorithms is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated”] 

through a same set of communication paths 
[Teachings of figure 1, par 26, line 6, “communicatively associated through a system bus 18”, and/or par. 31, line 17, “the memory layers can be passed over the VIAs 26”], 

the two or more different types of media access circuitry are capable of performing respective compute functions 
[Teachings of figure 1, par. 34, line 8,-“multiple computational LiM layers 24 may be provided where the application-specific computational logic of the different computational LiM layer 24 is configured to perform different algorithms. Thus when a particular algorithm is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated”] 

using data maintained in the memory media 
[Teachings of figure 1, par. 31, line 15, “LiM layer 24 can use the data stored on the memory layers 22”] 

the respective compute functions to be performed 
[Teachings of figure 1,  par. 32, line 12, “Data subsets of the data stored in the memory layers 22 may be loaded in the memory of the computational LiM layer 24…The computational LiM layer 24 thus generates computational results”]

responsive to a compute request when received by the memory controller 
[teachings of figure 1, par 32 “return to the requestor, such as the CPU 12” & “CPU 12 or some other type of external circuitry may then instruct the 3DIC memory chip 10 to perform the application-specific algorithm], 

wherein the same set of communication paths are capable of communicatively coupling the memory media with  
[Teachings of figure 1, par 26, line 6, “communicatively associated through a system bus 18”, and/or par. 31, line 17, “the memory layers can be passed over the VIAs 26”],

the two or more different types of media access circuitry  
[Teachings of: figure 1, par. 34, line 8,-“multiple computational LiM layers 24 may be provided where the application-specific computational logic of the different computational LiM layer 24 is configured to perform different algorithms. Thus when a particular algorithm is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated”] 

that are of different physical sizes
[Not Physically Taught, but it is obvious or functionally equivalent teachings of: figure 6, line 8, “each of the LiM blocks 36A, 36B, 36C may be identical…data subsets may be processed in parallel…greater computational throughput” (examiner notes that the may be identical implies may not be identical, and the identical blocks have better throughput vs. different blocks have better flexibility with less throughput); &
See par. 34, line 9,“different computational LiM layer 24 is configured to perform different algorithms. Thus when a particular algorithm is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated” (examiner notes that when all activated, it teaches larger physical size and when only one activated, it teaches smaller physical size).]

5. (Previously Presented) The memory of claim 1, the same set of communication paths comprising vias.
[Teachings of figures 1-2, par. 29, line 6, “The 3DIC memory chip 10 also includes a computational LiM layer a plurality of VIAs 26”]


6. (Previously Presented) The memory of claim 1, the memory media has a cross point architecture that includes memory cells located at an intersection of word lines and bit lines used to access the memory cells.
[Teachings of figures 1-2, par. 29, line 6, “three (3) memory layers 22A, 22B, 22C)”; also commonly known techniques in the art/industry]


7. (Previously Presented) The memory of claim 6, the cross point architecture comprises a three dimensional cross point architecture that includes multiple memory cell layers.
[Teachings of figures 1-2, par. 29, line 1,“The 3DIC memory chip 10 includes one or more memory layers…Any number of the memory layers may be provided” also commonly techniques in the art/industry]

8. (Previously Presented) The memory of claim 1, wherein the same set of communication paths are at predefined locations associated with a socket.
[Teachings of figure 1, par 26, line 6, “communicatively associated through a system bus 18”, and/or par. 31, line 17, “the memory layers can be passed over the VIAs 26”]

9. (Previously Presented) The memory of claim 1, further comprising one of the two or more different types of media access circuitry communicatively coupled with the memory media through the same set of communication paths.
[Teachings of: figure 1, par. 34, line 8,-“multiple computational LiM layers 24 may be provided where the application-specific computational logic of the different computational LiM layer 24 is configured to perform different algorithms. Thus when a particular algorithm is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated”] 

10. (Previously Presented) The memory of claim 9, wherein the one of the two or more different types of media access circuitry is formed from a complementary metal-oxide-semiconductor (CMOS).
[Teachings of: figure 1, par. 34, line 8,-“multiple computational LiM layers 24 may be provided where the application-specific computational logic of the different computational LiM layer 24 is configured to perform different algorithms. Thus when a particular algorithm is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated”; and also examiner notes that the CMOS form is common practice in the 3DIC industry] 

11. (Previously Presented) The memory of claim 9, wherein the memory media and the one of the two or more different types of media access circuitry are resident on a same semiconductor die.
[Teachings of figures 1-2, par. 29, line 6, “The 3DIC memory chip 10 also includes a computational LiM layer a plurality of VIAs 26]


As can be seen from the above detailed teachings, the Franchetti reference teaches the functional equivalence or substantially identical limitations of the recited claimed invention; therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the  functionally equivalent teachings of the “Franchetti reference to come with the recited claimed invention for the reason sated above before the effective filing date of the present invention.  In other words, as best understood by the examiner, if the appellant intended main concept of the claimed invention is directed to the “different physical sizes”, the current rejection is rejected under the 103 obvious rejection, as stated above; if not, the current rejection is rejected under the 102 anticipatory rejection (i.e., the above detailed teachings teaches all of the functionally equivalent teachings of the recited claimed invention) as being anticipated by the above detailed teachings, as best understood by the examiner.

(2) Response to Argument
On page 8, first paragraph, the appellant argues ---“[t]he ground of rejections to be reviewed are the rejection of claims 1 and 5-11 under 35 U.S.C. § 102(a)(1) as being anticipated by or, in the alternative, 35 U.S.C. § 103 as obvious over U.S. Patent Publication No. 2015/0199266 by Franchetti et al.”--- 
The examiner traverses the appellants’ argument/statement.  
nd paragraph.

On page 9, last 6 lines, the appellant argues---“Franchetti includes no description of “different types of media access circuitry that are of different physical sizes” (emphasis added). Franchetti only mentions in paragraph [0034] that different logic-in-memory (LiM) layers may be configured to perform different algorithms. Franchetti includes no description of any variations in physical sizes of these LiM layers.”
The examiner traverses the appellant’s argument/statement as follows:
Firstly, as can be seen from the Examiner’s rejection details stated above in the art rejection --- 
[Not Physically Taught, but it is obvious or functionally equivalent teachings of: figure 6, line 8, “each of the LiM blocks 36A, 36B, 36C may be identical…data subsets may be processed in parallel…greater computational throughput” (examiner notes that the identical blocks have better throughput vs. different blocks have better flexibility with less throughput); &
See par. 34, line 9,“different computational LiM layer 24 is configured to perform different algorithms. Thus when a particular algorithm is to be implemented, the computational LiM layers 24 that are tailored to that particular algorithm are activated, while the remaining computational LiM layers 24 are deactivated” (examiner notest that when all activated, it teaches larger physical size and when only one activated, it teaches smaller physical size).]---

The rejection is based on the functional equivalence teachings of the claimed media access circuitry, and the functional equivalence of the different types of media access circuitry are clearly taught by the Franchetti reference teachings. Clearly, the recited functional equivalence teachings of the “communicatively coupling” of the media access circuitry are taught and performed by the different computational LiM layers that are tailored with activated and deactivated LiM layers. In other words, the activated LiM & deactivated LiM clearly teaches the functionally equivalent teachings of the different physical size (i.e., when all activated, it teaches larger physical size and when only one activated, it teaches smaller physical size).

Secondly, as can be seen from the Examiner’s rejection details state above in the 112 second rejection, recited claimed invention does not clearly provide supports for the physical connections of different physical sizes, if this is the appellant’s intended invention (i.e., by positively claiming/providing supporting interface/circuitry for the different physical size connections in the claimed invention).  Moreover, the examiner notes that without more supports/details, generally connecting different size circuits/blocks for performing “communicatively couple” are the most basic circuit design foundations of all known IC chip designs (i.e., as can be seen from the figure 1 of the Franchetti reference for example, the bus 18 or 26 is clearly connected with many different physically sized functional blocks within the communicatively connected to a system bus in the “3DIC” & they all basically, at least, perform the claimed “communicatively coupling” function.  Therefore, without more supports/details, the examiner cannot properly determine or interpret the metes and bounds of the recited claimed invention, as also stated in the above rejection under the 112 second rejection.

On page 10, lines 1-end, the appellant argues and discusses some sections of the Franchetti reference (figure 4 with accompanying description) in comparison with the claimed invention.
The examiner traverses the appellant’s argument/statement.  
The appellant’s discussed teachings of figure 4 with accompanying description of the Franchetti reference are considered to be an additional teachings that are not directly relied upon by the examiner in the above art rejection; therefore, the recited claimed invention do not appear to support the appellant’s arguments/discussions on page 10, as best understood by the examiner.

On page 11, first paragraph, the appellant argues ---“Dependent claims 5-10…includes independent claim 1 as a base claim.  As a result, all of the arguments presented above with regard to independent claim 1 apply with equal force to dependent claims 5-10”--- 
The examiner basically agrees with the appellants’ argument/statement; however, the examiner firmly notes that the appellant failed to separately argue the dependent claims 5-10, though each and every claims 5-10 are not identical to the claim 1. Thus, the examiner believes the appellant either forfeited any such arguments and/or agrees with the Examiner’s rejection; furthermore, based on the appellant’s argument, the examiner firmly believes that the claims 5-10 are respectively stand or fall together with the claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181      
                                                                                                                                                                                                  
Conferees:
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.